Citation Nr: 1613728	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-31 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disability, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.

This matter comes to the Board of Veterans Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board restyled the issue as shown on the title page of the decision to allow for consideration of all heart diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5   (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

To the extent that additional evidence was associated with the claims file following the October 2012 Statement of the Case, the Board finds that a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ) is not required.  38 C.F.R. § 20.1304 (2015).  The evidence is duplicative or otherwise not relevant to the issue on appeal.  


FINDING OF FACT

The Veteran had foreign service in Thailand during the period of June 1965 to June 1966 in Phanom Sarakam and traveled to Korat Air Force Base (AFB).  The most probative evidence does not reflect duty or visitation in the Republic of Vietnam and the most probative evidence does not show that the Veteran was exposed to Agent Orange or other herbicides during his active duty in Thailand.





CONCLUSION OF LAW

The criteria for service connection for heart disability are not met.  38 U.S.C.A. § 1110, 5100, 5103, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 VA's Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A December 2009 VA letter satisfied the duty to notify provisions with respect to service connection and requested that the Veteran identify any instances of exposure to herbicides with an explanation of when, where, and how.  The letter also notified the Veteran regarding the regulations pertinent to the establishment of an effective date and disability rating. 

As to the duty to assist, VA secured all identified evidence to include the Veteran's service treatment records, service personnel records, and identified VA medical treatment records.  The AOJ conducted the development required to adjudicate a claim based on exposure to herbicides in Vietnam and, alternatively, in Thailand.  

First, the Veteran reported that he stopped in Vietnam during the flight to Thailand for his period of foreign duty service.  He also stated that he stopped in Vietnam when returning to the United States after his service in Thailand.  The AOJ requested a record of exposure to herbicides and received a negative response and requested all service personnel records, which do not reflect any flight orders to Vietnam.  Further, a response from the U.S. Armed Services Center for Unit Records Research (CURR) (now the U.S. Army & Joint Services Records Research Center (JSRRC)), noted that a unit history submitted by the 809th Engineer Battalion (809th Engr Bn) was reviewed and did not mention any flights stopping in Vietnam while enroute to Thailand.  While the AOJ did not send a request as to whether the Veteran served in Vietnam, the Board finds that a remand to send such a request to the JSRRC is not required.  The Veteran himself has not reported having service, being stationed or having TDY, in Vietnam, merely that he stopped in Vietnam while on two separate flights, to and from Thailand.  A remand to obtain information regarding service in Vietnam is not required as such has not been contended in this case.  VBA Manual M21-1, IV.ii.1.H.1.g.  The Board finds that the AOJ completed development to determine whether the Veteran flew to Vietnam and no additional development is required to address the Veteran's contentions.  

Concerning the Veteran's service in Thailand, he has not alleged any specific instances of exposure to herbicides.  He has testified that he traveled through the jungle by vehicle to get to Korat AFB and noticed that everything was burned.  He stated that the location of his unit in Phanom Sarakam was not far from the Pranburi reservation where there was spraying.  In addition, he stated that he went to Korat AFB and was near the perimeter when he had to go to a building to get medical supplies.  The AOJ contacted the National Personnel Records Center (NPRC) and received a response that there was "no record" of exposure to herbicides.  Two requests were sent to the JSRRC regarding the Veteran's reported exposure.  A response was received, which noted that the "1965" unit history was reviewed, which noted that the Pranburi Military Reservation was "not near any U.S. military installation" and that they could not document or verify that the Veteran was exposed to herbicides while serving in Thailand in 1965.  Subsquently, another response from the JSRRC noted that the 1961 to 1966 unit history was reviewed and that the history did not document the spraying, testing, transporting, storage, or usage of herbicides.  In light of the above actions, the Board finds that all necessary development has been completed. 

A VA examination was not provided with respect to the Veteran's claim.  As will be discussed below, the service treatment records are absent for any heart disability and there were no statements or evidence of record relating the disability to active service (other than the lay statements regarding exposure to herbicides) or describing any continuity of symptomatology.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Robinson v. Peake, 21 F.3d. 545, 553 (Fed. Cir. 2008) (explaining that the Board need not consider all possible theories of entitlement in order to render a valid opinion and errs only when it fails to address a theory of entitlement raised by the claimant or reasonably raised by the record).  Accordingly, a remand for a VA examination and opinion is not required. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by a representative.   The issue on appeal was explained by the VLJ.  The Veteran's representative and the VLJ asked questions regarding the heart disability, to include the alleged stops in Vietnam and the circumstances of the Veteran's service in Thailand.   The Veteran was also asked regarding his medical treatment.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696   (2009).

Legal Criteria and Analysis

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arteriosclerosis, cardiovascular renal disease and/or endocarditis, are/is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  Specified diseases associated with exposure to Agent Orange may be presumed to have been incurred in or aggravated by service.  In relevant part, these diseases include ischemic heart disease.  38 C.F.R. § 3.309(e).

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence in the claims file.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board will first address whether the Veteran is entitled to presumptive service connection for ischemic heart disease under 38 C.F.R. § 3.309(e).

The Veteran has alleged that he stopped in Vietnam twice-on the way to Thailand and following his departure from Thailand.  He testified before the undersigned VLJ that he disembarked the plane on both occasions.  He stated that he first flew from California to Vietnam and disembarked in Vietnam.  The Veteran testified that he left the tarmac and went to another location to wait beyond the perimeter.  He reported that he was unaware as to where the plane stopped in Vietnam.  See hearing transcript, pgs 5-7.  The Veteran then reported that after his service in Thailand, he stopped again in Vietnam and disembarked while the plane was refueled.  He stated that he stayed in the air field wherever they stopped in Vietnam and waited for several hours.     

The Veteran's DD Form 214 shows that the Veteran received the National Defense Service Medal and Expert (Rifle).  This medal and badge do not signify any duty in Vietnam.  Service personnel records show that the Veteran had foreign service in Thailand from June 1965 to June 1966 and do not reflect any service in Vietnam.  

Concerning the Veteran's reports regarding his stops in Vietnam, there is no evidence to support his claims, other than lay statements based on his own statements of landing in Vietnam.  In addition, the Veteran previously provided a conflicting account regarding his alleged stop in Vietnam en route to Thailand.  In a statement received by VA in October 2007, the Veteran stated that he got his orders to go to Southeast Asia and assumed he was going to Vietnam.  He reported that when the plane got to Vietnam, he was:  

"[]walking off the plane and one of the people said, 'Where do you think you're going?' and I said, "I getting off I guess."  He said, "No, you're not going to go here."  So about maybe eight of us stayed on the plane."  

In the October 2007 statement, he then reported that when the end of the year came in Thailand, he got on a plane and went to Vietnam and some of the fellows he had gone over with were coming back.  Then, he flew back to the United States.

The AOJ sent a request to the JSRRC regarding the circumstances of the Veteran's service.  In an undated response, the JSRRC stated that the 1961 to 1966 unit history submitted by the 809th Engr Bn was reviewed and the history did not mention or document any flights stopping in Vietnam while enroute to Thailand.  

The service personnel records are absent for any flight orders or any indication of a stop in Vietnam.  

The record also contains statements from the Veteran's brother regarding the Veteran landing in Vietnam, in which it was noted that the Veteran was traveling with the 101st Airborne Division and disembarked from the plane with all passengers and then flew to Bangkok.  It was noted that in June 1966, he returned to Vietnam, where he boarded a plane for a flight to Travis Air Force Base in California.  He stated that he was told by his mother and father.  A May 2011 lay statement from a friend noted that the Veteran's mother said that the Veteran landed in Vietnam, but then was sent to "Cambodia."  The letter is typewritten; however, Cambodia is crossed out and Thailand was listed instead.  

Concerning the evidence of record, the Board finds that the most probative evidence does not reflect that the Veteran had duty or visitation in Vietnam to warrant service connection on a presumptive basis.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran asserts that he disembarked on two separate occasions in Vietnam.  However, as noted above, the Veteran provided a conflicting statement in 2007, wherein he indicated that he and other serviceman stayed on the plane in Vietnam, while others got off.  Thus, the Board does not find the Veteran particularly credible regarding his assertions of getting off of the plane in Vietnam on two separate occasions.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements. . . ."); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  Further, while the lay statements submitted indicate that the Veteran disembarked in Vietnam, the statements are based on what the Veteran reportedly told others and, again, the Board has found that the Veteran has not been shown to be particularly credible regarding the stops in Vietnam.  The Board also attributes greater probative value to the response from the JSRRC.  The JSRRC noted that the unit history was reviewed and did not show any flights stopping in Vietnam.  While the Veteran stated that he flew with others in the 101st Airborne Division, he was still assigned to the 809th Engr Bn as demonstrated by his service personnel records.  In addition, the service personnel records do not contain any flight orders or any indication of a stop in Vietnam.  Accordingly, based on the evidence of record, the Board does not find that the Veteran had duty or visitation in Vietnam.  

Next, the Board must address the Veteran's service in Thailand.  The service personnel records show that the Veteran was attached to the 809th Engr Bn., which was located in Phanom Sarakam, Thailand.  His military occupational specialty was "medical specialist."  

A response from the JSRRC noted that the 1965 unit history submitted by the 809th Engr Bn was reviewed and did not document the use, storage, spraying, or transportation of herbicides.  It was noted that the research, at this time, indicated that herbicides were sprayed in 1964 and 1965, in an isolated coastal area near Pranburi, Thailand.  Specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army.  This location was not near any U.S. military installation.  Therefore, they could not document or verify that the Veteran was exposed to herbicides while serving in Thailand in 1965.  

Another response from the JSRRC noted that the 1961 to 1966 unit history submitted by the 809th Engr Bn was reviewed.  The history documented that in March 1962, the 809th Engr Bn moved from Okinawa to Thailand to begin construction of the Bangkok Bypass Road (Freedom Highway).  The history also documented that the 809th Engr Bn was attached to the 44th Engr Group (Gp), whose headquarters was in Korat, Thailand.  However, the history did not document the spraying, testing, storage, or usage of herbicides.  Therefore, they were unable to verify or document that the Veteran was exposed to Agent Orange or other tactical herbicides while in Thailand during the period June 1965 to January 1966.  

During a March 2010 hearing before the Board concerning a claim for service connection for posttraumatic stress disorder, the Veteran described his duties and service in Thailand.  He testified that he worked in the field hospital in Phanom.  He stated that his duties consisted of operating on people and completing different types of surgical procedures.  He stated that he had to go up to Korat AFB sometimes and a couple other places where they were doing preliminary work on the road.  See hearing transcript, pg. 11.  

A January 2010 response concerning a request for any documents showing exposure to herbicides noted that there were no records of exposure to herbicides.

During a May 2011 hearing before a DRO, the Veteran stated that he spent most of the time in Phanom and that Pranburi was a few miles up the road.  He testified that he used to go up to Korat AFB sometimes and the area around the base was burned.  He also stated that the terrain where the road was being built was burned or fried.  He stated that they all wondered why the area was fried and dead.  Concerning Korat AFB, he stated that he took a deuce-and-a-half from his location in Phanom and would go there once a month.  He stated that he stayed over in their hospital.  He also clarified that he would get supplies from their hospital to bring back to Phanom.  It was also noted that he submitted a map to attempt to show the proximity of Phanom Sarakam to Pranburi.  The map shows handwritten notations by the Veteran regarding the locations of Phanom, Korat AFB, and Pranburi.  

The claims file also contains a Memorandum for the Record with the subject entitled: "Herbicide use in Thailand during the Vietnam Era."  This memorandum noted that the Compensation Service reviewed a listing of herbicide use and test sites outside Vietnam provided by the Department of Defense (DoD).  This list contains 71 sites within the United States and in foreign countries where tactical herbicides, such as Agent Orange, were used, tested, or stored.  Testing and evaluations of these tactical herbicides were conducted by or under the direction of the U.S. Army Chemical Corps, Fort Detrick, Maryland.  It also states that the Project CHECO Southeast Asia Report: Base Defense in Thailand, produced during the Vietnam era, was reviewed. 

It states that, regarding your Veteran claimant with Thailand service, the DoD list indicates only that limited testing of tactical herbicides was conducted in Thailand from April 2 through September 8, 1964.  Specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  This location was not near any U.S. military installation or Royal Thai Air Force Base. 

Furthermore, it says that tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  A letter from the Department of the Air Force states that, other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  There are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer.   Also, while the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a Veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.   Security police units were known to have walked the perimeters, especially dog handlers.   However, as noted above, there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  

Finally, if the Veteran's claim is based on general herbicide use within the base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activity involving tactical herbicides, only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  Since 1957, the Armed Forces Pest Control Board (now the Armed Forces Pest Management Board) has routinely provided listings of all approved herbicides and other pesticides used on U.S. Military Installations worldwide.

The memorandum concludes by stating that the Compensation Service cannot provide any additional evidence beyond that described in this memorandum to support the Veteran's claim.  Therefore, unless the claim is inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim [see 38 CFR 3.159(d)], regional offices should send a request to JSRRC for any information that this organization can provide to corroborate the Veteran's claimed exposure.

In this case, the Veteran has not alleged any specific instances of exposure to the spraying of herbicides.  He testified that he observed that the land surrounding Phanom Sarakam was burned and noticed the defoliated areas around Korat AFB, particularly when he was entering the base.  In terms of his service in Phanom Sarakam, this location has not been identified as a base for which herbicide exposure on a presumptive basis has been extended.  Regarding any contentions of the proximity of the location to Pranburi, the Board assigns greater probative value to the Compensation and Pension Service Memorandum for the Record, which noted that the herbicide testing was completed in Pranburi from April 2 through September 8, 1964, when the Veteran was not stationed in Thailand.  In addition, it was noted that the Pranburi Military Reservation, near Pranburi, Thailand, was not near any U.S. military installation or Royal Thai Air Force Base.  The JSRRC response also stated that the Pranburi Military Reservation was not near any U.S. military installation.  Accordingly, the Veteran's contentions regarding exposure to herbicides due to the proximity of his location to Pranburi are not as probative.  While the Veteran purported to show a map that indicated the proximity of his location to Pranburi, the Board finds that the official response from the JSRRC and the Compensation and Pension Service Memorandum are more probative than the Veteran's handwritten notations as to whether Pranburi was near any U.S. military installation, to include his location in Phanom Sarakam.   

Next, the Veteran reported that he was exposed to herbicides at the Korat AFB.  

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Consideration of herbicide exposure on a presumptive basis is extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of those air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.

The Veteran testified before the undersigned VLJ that he had to go to Korat AFB to a building to get medical supplies.  He stated that the building was very close to the perimeter of the base.  He stated that he could see the defoliation and went beyond the perimeter when he was entering and leaving the air base.  However, in other testimony, the Veteran stated that he spent most of his time at Phanom Sarakam, but that once a month he had to go up to Korat AFB and he got medical supplies from the hospital and would spend time in the hospital.  Again, the Veteran's MOS was medical specialist.  The Veteran has neither claimed having served as security policeman, security patrol dog handler, or as a member of a security police squadron at Korat AFB.  

In this case, the Board finds that the credible evidence or other evidence such as the Veteran's MOS and service personnel records does not indicate that the Veteran served on the perimeter of Korat AFB.  Again, the Veteran himself testified that he spent most of his time in a field hospital in Phanom Sarakam.  He has stated that he had to go up to Korat AFB once a month to get medical supplies from the hospital.  While he now recently claimed that this particular building was near the perimeter of the Korat AFB, the Board finds that the evidence does not establish that the Veteran's MOS or other duties would cause him to be near the perimeter of the Korat AFB.  There is no documentation or evidence to show that a hospital on the base would have been several hundred feet from the perimeter of the base.  As a result, the Board finds that his visits to Korat AFB do not warrant service connection on a presumptive basis.    

In light of the above, the Board finds that service connection on a presumptive basis due to exposure to certain herbicide agents is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing presumption provisions, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, the Board finds that service connection is not warranted on a nonpresumptive direct-incurrence basis.

The service treatment records are absent for any indication of heart disability.   

There is no indication of any heart disease within one year of service discharge, or until years later.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

In addition, there is no competent evidence relating the Veteran's heart disability to active service.  The Board recognizes the Veteran's contentions that his heart disability is related to exposure to herbicides.  However, exposure to herbicides has not been established as explained above and the Veteran has not contended that his heart disability is otherwise related to any injury or disease incurred in active service.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the question as to whether a heart disability is related to an event, injury, or disease in active service, is a complex medical question.  The Veteran has not been shown to possess medical knowledge or expertise and is not competent to provide an opinion as to the etiology of his heart disability.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).

With respect to any continuity of symptomatology, the Veteran did not provide any statements regarding the continuity of symptoms since service.  The objective evidence of record does not otherwise reflect continuity of symptoms since active service.  Therefore, service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).

Finally, certain diseases, such as arteriosclerosis, cardiovascular renal disease and endocarditis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence of the existence of a heart disability within one year of discharge from active duty.  Presumptive service connection is not warranted.

As the preponderance of the evidence is against the claim for service connection for heart disability, the benefit-of-the doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 53-56 (1990).


ORDER

Entitlement to service connection for heart disability is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


